                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

Arnold Parson, Jr.,           )               Civil Action No.: 4:17-cv-00708-RBH-KDW
                              )
       Plaintiff,             )
                              )
v.                            )               ORDER
                              )
Darren Miles, John Doe 1–18,  )
and Jane Doe 1–2,             )
                              )
       Defendants.            )
______________________________)

       Plaintiff Arnold Parson, Jr., proceeding pro se, has filed this action pursuant to 42 U.S.C.

§ 1983. The matter is before the Court for consideration of the parties’ objections to the Report and

Recommendation (“R & R”) of United States Magistrate Judge Kaymani D. West, who recommends

(1) granting in part and denying in part Plaintiff’s motion to amend his complaint and (2) dismissing

Defendants’ motion for summary judgment without prejudice as moot. See ECF Nos. 148, 152, & 153.

                                           Legal Standard

       The Magistrate Judge makes only a recommendation to the Court. The Magistrate Judge’s

recommendation has no presumptive weight, and the responsibility to make a final determination

remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court must conduct a

de novo review of those portions of the R & R to which specific objections are made, and it may accept,

reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

matter with instructions. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

       The Court must engage in a de novo review of every portion of the Magistrate Judge’s report

to which objections have been filed. Id. However, the Court need not conduct a de novo review when

a party makes only “general and conclusory objections that do not direct the [C]ourt to a specific error
    in the [M]agistrate [Judge]’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d

    44, 47 (4th Cir. 1982). In the absence of specific objections to the R & R, the Court reviews only for

    clear error, Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005), and the Court

    need not give any explanation for adopting the Magistrate Judge’s recommendation. Camby v. Davis,

    718 F.2d 198, 199–200 (4th Cir. 1983).

                                                         Discussion1

           As explained in the Court’s prior order ruling on Defendants’ motions to dismiss, Plaintiff filed

    this § 1983 action in this federal Court effectively seeking to challenge a state foreclosure judgment and

    the manner in which it was executed by Marion County law enforcement. See ECF No. 114. The Court

    determined the Rooker-Feldman2 doctrine barred all of Plaintiff’s claims except his § 1983 excessive

    force claim (relating to his handcuffing during his arrest) alleged in his Second Amended Complaint.

    See id. Thereafter, the Magistrate Judge entered a scheduling order, and Plaintiff filed a timely motion

    to amend his complaint and a proposed Third Amended Complaint. See ECF Nos. 119 & 124.


1
         The R & R thoroughly summarizes the factual and procedural background of this case, as well as the
applicable legal standards. The underlying facts of this litigation are fully set forth in the Court’s prior orders and
the Magistrate Judge’s R & Rs.
2
          D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923). “The
Rooker-Feldman doctrine followed from Congress’ careful assignment of federal subject matter jurisdiction,
allocating original jurisdiction to the district courts in, for example, 28 U.S.C. § 1330(a) (actions against foreign
states), § 1331 (federal question jurisdiction), and § 1332(a) (diversity jurisdiction), while allocating appellate
jurisdiction over final state court judgments to the Supreme Court in § 1257(a).” Thana v. Bd. of License Comm’rs
for Charles Cty., Md., 827 F.3d 314, 318–19 (4th Cir. 2016).
          The Rooker-Feldman doctrine is “jurisdictional,” Am. Reliable Ins. Co. v. Stillwell, 336 F.3d 311, 316 (4th
Cir. 2003), and it precludes “‘lower federal courts . . . from exercising appellate jurisdiction over final state-court
judgments.’” Thana, 827 F.3d at 319 (quoting Lance v. Dennis, 546 U.S. 459, 463 (2006)). The doctrine is “narrow
and focused,” id., and “confined to ‘cases brought by state-court losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings commenced and inviting district court review and rejection
of those judgments.’” Lance, 546 U.S. at 464 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005)). “Thus, if a plaintiff in federal court does not seek review of the state court judgment itself but
instead ‘presents an independent claim, it is not an impediment to the exercise of federal jurisdiction that the same
or a related question was earlier aired between the parties in state court.’” Thana, 827 F.3d at 320 (internal quotation
marks omitted).

                                                                2
    Defendants filed responses in opposition to Plaintiff’s motion to amend, as well as a motion for

    summary judgment. See ECF Nos. 127, 132, & 133. The Magistrate Judge has entered a thorough R

    & R that summarizes the allegations in Plaintiff’s proposed Third Amended Complaint and

    recommends granting in part and denying in part Plaintiff’s motion to amend (and dismissing the

    pending motion for summary judgment without prejudice as moot). See R & R [ECF No. 148].

    Plaintiff and Defendants have filed objections to the R & R. See ECF Nos. 152 & 153. Plaintiff has

    filed a reply to Defendants’ objections. See ECF No. 156.

    I.     Plaintiff’s Objections

           Plaintiff objects to the Magistrate Judge’s proposed finding that amendment is futile as to all

    claims except his § 1983 excessive force claim relating to his alleged handcuffing. See ECF No. 153

    at pp. 1–5. However, the Court agrees with the Magistrate Judge’s thorough analysis and conclusion

    that the Rooker-Feldman doctrine bars Plaintiff’s proposed additional claims alleged in his Third

    Amended Complaint.3 See R & R at pp. 8–16. Yet again, Plaintiff effectively asks the Court to nullify

    the state court foreclosure judgment by allowing him to proceed on various constitutional claims

    attacking the manner in which law enforcement executed the writ of assistance on his residence in

    Mullins, South Carolina. The Rooker-Feldman doctrine prohibits such federal action, and subject

    matter jurisdiction is lacking for all of Plaintiff’s claims except his § 1983 excessive force claim (an

    independent claim that does not call into question the validity of the state court foreclosure judgment

    or writ of assistance, see Thana, 827 F.3d at 320–22). Amendment as to all other claims besides




3
         Plaintiff appears to confuse the Rooker-Feldman doctrine with the principles of res judicata and the
Supreme Court’s ruling in Heck v. Humphrey, 512 U.S. 477 (1994). See, e.g., ECF Nos. 153 at pp. 1, 4. Neither
res judicata nor Heck is at issue at this time.

                                                          3
    Plaintiff’s § 1983 excessive force claim is futile.4 See Adbul-Mumit v. Alexandria Hyundai, LLC, 896

    F.3d 278, 293 (4th Cir. 2018) (“[A] district court may deny leave to amend when . . . the amendment

    would be futile.” (internal quotation marks omitted)).

           Plaintiff also objects to the Magistrate Judge’s recommendation concerning two additional

    proposed defendants—namely, Sheriff Mark Richardson and the Marion County Sheriff’s Office

    (“MCSO”). However, as correctly explained in the R & R, the MCSO is not amenable to suit because

    (1) it is not a “person” within the meaning of 42 U.S.C. § 1983 and (2) the Eleventh Amendment bars

    claims against the MCSO (a state agency). See R & R at p. 17; see, e.g., Workman v. Metro PCS, No.

    6:17-cv-01208-RBH-KFM, 2018 WL 3434305, at *2 (D.S.C. July 17, 2018) (summarily dismissing the

    Greenville County Sheriff’s Office for similar reasons). Similarly, the Eleventh Amendment bars suit

    against Sheriff Richardson in his official capacity. See Lawson v. Union Cty. Clerk of Court, 828 F.3d

    239, 278 (4th Cir. 2016) (“The Eleventh Amendment bars suit against state officials in their official

    capacity for damages under 42 U.S.C. § 1983.”); Cromer v. Brown, 88 F.3d 1315, 1332 (4th Cir. 1996)

    (recognizing South Carolina sheriffs are arms of the state and entitled to Eleventh Amendment

    immunity). Regarding any individual capacity claim, Plaintiff has not alleged Sheriff Richardson was

    personally involved in the alleged excessive force, and he has not sufficiently alleged a § 1983

    supervisory liability claim. See R & R at pp. 17–19. Accordingly, the Magistrate Judge properly

    recommended denying leave to amend as to these two proposed defendants.

    II.    Defendants’ Objections


4
          The Court also agrees with the Magistrate Judge that, pursuant to the law-of-the-case doctrine, the Court
is not reconsidering the applicability of the Rooker-Feldman doctrine. See R & R at pp. 8–10; see generally Carlson
v. Boston Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017) (“The law-of-the-case doctrine provides that in the interest
of finality, when a court decides upon a rule of law, that decision should continue to govern the same issues in
subsequent stages in the same case.” (internal quotation marks omitted)).

                                                             4
           The arguments in Defendants’ objections primarily relate to qualified immunity.5 See ECF No.

    152. However, the issue of qualified immunity is not yet ripe for consideration. Rather, at this time,

    the Court is merely granting Plaintiff leave to amend his complaint, and Defendants will have the

    opportunity to raise the affirmative defense of qualified immunity in their answer to Plaintiff’s Third

    Amended Complaint and in any motion to dismiss or for summary judgment. At this stage in the

    litigation, the Court has simply determined that Plaintiff’s § 1983 excessive force claim (based on the

    manner of his handcuffing) is not barred by the Rooker-Feldman doctrine. Defendants ultimately may

    be entitled to qualified immunity on this claim, but that matter is premature at the amendment stage.6

    In sum, the Court is not reaching the issue of qualified immunity at this time.

                                                      Conclusion

           For the foregoing reasons, the Court OVERRULES the parties’ objections, ADOPTS the R &

    R [ECF No. 148], GRANTS IN PART AND DENIES IN PART Plaintiff’s motion to amend his

    complaint [ECF No. 124], and DISMISSES AS MOOT AND WITHOUT PREJUDICE Defendants’

    motion for summary judgment [ECF No. 133]. The Court DIRECTS the Clerk to docket Plaintiff’s

    Third Amended Complaint [ECF No. 124-1] as the operative pleading.

           To clarify, only the handcuffing-related portion of Plaintiff’s § 1983 excessive force claim is

    proceeding, and only as to Defendant Darren Miles and proposed/new Defendants Supervisor Judy

    Barker, Officer Jack McCaskill, Officer Mitchell McCaskill, Officer Charlie Watson, Officer Dewayne



5
        Defendants also assert“the Fourth Circuit does not recognize an excessive force claim based on the manner
of handcuffing.” ECF No. 152 at p. 1. In support of this assertion, Defendants cite Deavers v. Vasquez, 57 F. Supp.
3d 599, 607 (E.D. Va. 2014), and Cunningham v. Ruffin, 2016 WL 6396015, at *1 (E.D. Va. Oct. 26, 2016)).
However, these cases deal with the affirmative defense of qualified immunity defense at the summary judgment stage.
6
          Technically, Defendants have not yet even pleaded qualified immunity because they have not answered
Plaintiff’s Third Amended Complaint (which is being docketed in conjunction with this Order).

                                                             5
    Rogers, Officer Jeff Gause, Officer Samantha Jackson, Officer Johnathan Edwards, Officer Robert

    Page, Officer Michael Latu, Office Dale Sylvester, Officer Tracey Causey, and Officer Greg Pike.7

           IT IS SO ORDERED.



    Florence, South Carolina                                                  s/ R. Bryan Harwell
    October 17, 2018                                                          R. Bryan Harwell
                                                                              United States District Judge




7
        As noted in the R & R, the Magistrate Judge will provide further instruction regarding service of and
response to Plaintiff’s proposed Third Amended Complaint. See R & R at p. 23.

                                                          6
